EXHIBIT 99.17 Bernard Peters AMEC Minproc Limited Consent of Expert Reference is made to the Annual Report on Form 40-F/A (the “40-F/A”) of Entree Gold Inc. (the “Company”) to be filed with the United States Securities and Exchange Commission pursuant to the Securities Exchange Act of 1934, as amended. I hereby consent to the use of and reference to my name as a Qualified Person for the Lookout Hill Technical Report dated June 30, 2010, under the heading “Material Mineral Properties - Lookout Hill Property” in the Company’s Amended and Restated Annual Information Form for the year ended December31, 2009, dated November 2, 2010, and in the 40-F/A. Sincerely, /s/ Bernie Peters Name: Bernie Peters Title:Technical Director Company:AMEC Minproc Limited AMEC Minproc Limited Level 3, 68 Grenfell Street AdelaideSouth Australia5000 Australia Tel+61 (0) 8 8177 3600 Fax+61 (0) 8 8223 2784 PO Box 3262 Rundle Mall AdelaideSouth Australia5000 Australia www.minproc.com ABN 52
